Citation Nr: 0800257	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  99-13 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to an effective date earlier than February 
18, 1998, for the grant of a 100 percent disability rating 
for service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied the veteran's petition to reopen his 
previously denied claim for service connection of a low back 
disability.  This rating decision also granted the veteran an 
increased, 100 percent disability rating for his 
schizophrenia, effective February 18, 1998.  The veteran has 
indicated that he is dissatisfied with the assigned effective 
date for this evaluation.  

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending petition to reopen his previously denied claim of 
entitlement to service connection for a low back disability.  
So, regrettably, this claim is being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


FINDINGS OF FACT

1.  On February 18, 1998, the RO received the veteran's claim 
for an increased disability rating for his service-connected 
schizophrenia.

2.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of schizophrenia 
comparable to a 100 percent rating at any time within the 
period one year prior to receipt of the increased rating 
claim on February 18, 1998.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
February 18, 1998, for the grant of entitlement to a 100 
percent disability rating for service-connected 
schizophrenia.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.114, 3.155, 
3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim and a claim for an earlier effective 
date.  

In the present case, VA satisfied its duty to notify by means 
of a January 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claim for an earlier effective date for the grant of a 
100 percent rating for his schizophrenia.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claim.  

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
the veteran's testimony at a hearing before the undersigned 
Veterans Law Judge (VLJ).  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2007).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2006).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

Service connection for hysterical neurosis was granted by a 
rating decision dated in February 1981, and an initial 30 
percent rating was assigned effective from December 24, 1980.  
Notice of the determination was issued in March 1981, and no 
appeal was taken as to the initial rating assigned.  As such, 
that determination is final.  38 U.S.C.A. § 7105 (West 2002).  
The veteran's representative submitted a new claim for an 
increased rating for the service-connected hysterical 
neurosis in April 1982. A rating decision in May 1982 
confirmed and continued the 30 percent rating.  Notice of 
that determination with his appellate rights was issued in 
June 1982, and no appeal was taken as to the continuation of 
the 30 percent rating assigned.  As such, that determination 
is final.  38 U.S.C.A. § 7105.  The veteran again requested 
an increased rating for his service-connected psychiatric 
disability in October 1988.  A rating decision dated in July 
1990 confirmed and continued the 30 percent rating.  Notice 
of that determination with his appellate rights was issued in 
August 1990, and no appeal was taken as to the continuation 
of the 30 percent rating assigned.  As such, that 
determination is final.  38 U.S.C.A. § 7105.  

In August 1994, the veteran requested re-evaluation of his 
service-connected psychiatric disability.  In a VA letter 
dated in November 1994, the veteran was advised that VA was 
unable to take any action on the claim because there had not 
been submission of any evidence relevant to his service-
connected psychiatric disability.  He was requested to submit 
such relevant evidence.  No response was received from the 
veteran.  Thereafter, a rating decision dated in April 1995 
found new and material evidence had not been received to re-
evaluate the service-connected psychiatric disability 
characterized as schizophrenia.  Notice of that determination 
with his appellate rights was issued in May 1995.  No appeal 
was taken from the April 1995 rating decision, and it is 
final.  38 U.S.C.A. § 7105.  

The veteran was assigned a 100 percent disability evaluation 
effective February 18, 1998, the date of the veteran's claim 
for an increased disability evaluation for his service-
connected schizophrenia.  This disability evaluation was 
assigned in a June 1998 rating decision.  The veteran 
disagreed with the effective date assigned, an SOC was issued 
in June 1999, and he perfected his appeal.

In an August 2001 VA Form 646, the veteran's representative 
requested that the veteran's 100 percent disability 
evaluation be granted effective as of the date of the grant 
of service connection for schizophrenia.  In this regard, the 
veteran and his representative assert that the veteran's 
symptoms between December 1980 and February 1998 are 
sufficient to sustain a 100 percent disability evaluation for 
his service-connected schizophrenia.  However, as noted 
above, unappealed rating decisions dated prior to receipt of 
the increased rating claim on February 18, 1998, which 
confirmed and continued a 30 percent rating for the service-
connected psychiatric disability, are final.  38 U.S.C.A. 
§ 7105.  As such, the earliest date assignable thereafter for 
an increased rating for the service-connected psychiatric 
disability is one year prior to receipt of the increased 
rating claim on February 18, 1998.  38 C.F.R. § 3.400(o)(2).

The Board finds that there has been no demonstration by 
competent clinical evidence of record that the rating 
criteria for a disability evaluation of 100 percent for the 
veteran's service-connected schizophrenia were met at any 
time within the one year period prior to the veteran's 
February 18, 1998 claim.  Prior to that date, the veteran did 
not objectively demonstrate schizophrenia symptoms sufficient 
to warrant a rating in excess of 30 percent.  In this regard, 
the Board points out that the veteran, at his May 1998 VA 
examination, expressly denied receiving psychiatric treatment 
during that time period.  Likewise, the veteran testified at 
his July 2007 hearing before the undersigned VLJ that he did 
not receive any treatment for his schizophrenia prior to 
1998.  See Transcript at p. 13-14.  Although the veteran was 
found to have severe symptoms sufficient for a 100 percent 
disability rating upon evaluation in May 1998, there is no 
objective evidence demonstrating the manifestations and 
severity of the veteran's schizophrenia prior to that date.  
As such, the effective date for the grant of the 100 percent 
rating for his service-connected schizophrenia cannot be 
earlier than the first date in which it was factually 
ascertainable that his symptomatology had worsened.  
See 38 C.F.R. § 3.400(b), (o).  See, too, Meeks v. West, 216 
F.3d 1363 (Fed. Cir. 2000) (the date of entitlement to award 
of benefits, i.e., service connection, does not necessarily 
coincide with the date entitled to a certain rating).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, meaning the benefit-
of-the-doubt rule is inapplicable.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than February 18, 
1998, for the grant of a 100 percent disability evaluation 
for service-connected schizophrenia is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, the 
veteran has not received adequate VCAA notice with regard to 
his petition to reopen his previously denied claim of 
entitlement to service connection for a low back disability.   

In this regard, the Board notes that the January 2005 VCAA 
letter provided an erroneous explanation of the information 
and evidence necessary to substantiate a petition to the 
reopen a previously denied claim.  The RO apprised the 
veteran of the new regulations redefining what constitutes 
"new and material evidence."  However, the veteran filed 
his petition to reopen in February 1998, and these specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).   In this regard, 
the Board notes that although the veteran was provided the 
correct provisions applicable to claims to reopen filed prior 
to August 29, 200l in the statement of the case issued in 
June 1999, this cannot be utilized to satisfy VA's duty to 
notify.  Likewise, the RO did not clarify the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied, and unappealed, claim.  

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond by providing 
the appellant with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In light of the Kent decision, the January 2005 VCAA 
notification letter sent to the veteran is insufficient.  
While the January 2005 VCAA notification letter apprised the 
veteran of the basis for the prior final denial, this VCAA 
letter did not specifically inform the veteran as to what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Therefore, the 
Board finds that the claim to reopen the service connection 
claim must be remanded for compliance with the VCAA and 
recent case law.  

Additionally, in April 2006, the veteran submitted treatment 
records from the Honolulu, Hawaii VA Medical Center (VAMC) 
regarding his low back disability.  At that time, he did not 
waive his right to have this additional evidence initially 
considered by the RO (AMC).  Therefore, the RO (AMC) must 
first consider this additional evidence and issue another 
SSOC, as appropriate.  See 38 C.F.R. §§ 19.31.  See also 
38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by 
the appellant or his representative must be referred to the 
agency of original jurisdiction for initial review, unless 
this procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral).

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 3.159(b).  The letter 
must:  (a) inform him of the information 
and evidence that is necessary to reopen 
his previously denied claim for service 
connection of a low back disability in 
compliance with the previous version of 
§ 3.156(a) (as in effect prior to August 
29, 2001) and the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006)); 
(b) inform him of the information and 
evidence that VA will seek to provide; (c) 
inform him of the information and evidence 
he is expected to provide; and (d) request 
that he provide any evidence in his 
possession pertaining to his claim to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

2.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case in July 2004, and readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


